In a juvenile delinquency proceeding pursuant to Family Court Act article 3, Antoine H. appeals, as limited by his brief, from so much of an order of disposition of the Family Court, Kings County (Pearce, J.), dated November 14, 2001, as, upon a fact-finding order of the same court dated August 15, 2001, finding that he committed acts which, if committed by an adult, would have constituted the crimes of attempted sexual abuse in the first degree and attempted sexual abuse in the second degree, placed him in the custody of the New York State Office of Children and Family Services for a period of 12 months.
Ordered that the appeal is dismissed as academic, without costs or disbursements.
Since the appellant challenges only so much of the order of disposition as placed him with the New York State Office of Children and Family Services, the appeal is academic, as the period of placement has expired (see Matter of Tanisha B., 296 AD2d 494 [2002]; Matter of Carlos S., 243 AD2d 569 [1997]). Feuerstein, J.P., Krausman, Goldstein and Rivera, JJ., concur.